DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12, 15-18 and 20-21) in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination can be made the without series burden.  This is not found persuasive because the restriction requirement dated on 9/16/2021 has indicated the search burden including different classification searches, divergent subject matters (a product and a method) and different search strategies have to be done by the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Redundant close parenthesis should be deleted.
“at least one clamping devices” in claim 10 should read --at least one clamping device--.
Appropriate correction is required.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping device(s) in claims 10 and 12. The claim limitation invokes 35 U.S.C. 112(f) because “device” is a generic placeholder and it is coupled with functional language “clamping”. Claim 10 also does not further reciting sufficient structure to perform the “clamping” function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0028 in the specification discloses corresponding structures of “clamping devices” are clamping straps, screw connections, hose clamps or spring assembly. Without causing antecedent basis issue for claim 20 which is dependent from claim 12, the corresponding structure of “clamping devices” in claim 12 is interpreted as a spring assembly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a clear flow cross section”. It is unclear if it is referring to “a clear flow cross section” in claim 1 or a new cross section.
For examination purposes, claim 11 is construed as –the clear flow cross section--.
Claim 7 recites, “wherein the first and second base plates are connected to one another along the joint mounting surface by forming a flow duct”. The recitation appears that the first and second base plates are connected as a result of the flow duct is formed. Therefore, it is unclear how the flow duct is formed first and then the plates are connected.
For examination purposes, claim 7 is construed as -- wherein the first and second base plates are connected to one another along the joint mounting surface to form a flow duct--.
Claim 7 further recites two instances of “a soldering method” in lines 18 and 23. It is unclear if they are the same method or different methods.
For examination purposes, “a soldering method” in line 23 of claim 7 is construed as a different method other than the method in line 23 of claim 7.
Claim 8 recites “a heat exchanger fluid”. It is unclear if they are the same fluid or different fluid recited in claim 7. 
For examination purposes, claim 8 is construed as –the heat exchanger fluid--.
Claim 11 recites “each clamping device”. It is unclear if it is singular or plural of clamping devices.
For examination purposes, claim 11 is construed as – the at least one clamping device--.
Claim 18 recites the limitation "the roll bending method". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 8 is construed as – the rolling method--.
Claims 6, 9, 10, 12, 17 and 20 are also rejected due to the dependency of their respective parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (US PGPub No. 2010/0132696) in view of Cai (US PGPub No. 2010/0212878).
Regarding claim 1, Lemaire discloses a production method for producing a heat exchanger assembly (panel 110, Fig. 4A1-2, 4B and 4C), which serves for at least one of cooling and heating a functional component (a heat exchanger 130 similar to panel 110 mounted on vessel 120, Fig. 3 and see paragraphs 0061-0062) via a heat exchanger fluid (fluid circulating in element 110, 130, 140 and 150), comprising:
providing a duct flat body (panel 110 with plates 112 and 114), which has a flow duct (the space between the plates 112 and 114) comprising a clear flow cross section (a cross-section between two dimples 116 in the space, Figs. 4A-1 and 4A-2), through which heat exchanger fluid is flowable (see Fig. 3);
forming a bent cylinder jacket-shaped heat exchanger housing (see paragraphs 0061-0062 where the heat exchanger 130 similar to panel 110 is curved or shaped to conform to the shape of the vessel 120); and
arranging the bent heat exchanger housing on a jacket surface of the functional component and fixing the heat exchanger housing on the jacket surface of the functional component (see paragraph 0062 for the curved heat exchanger 130 is mounted onto the vessel 120).
Lemaire fails to disclose forming the duct flat body as part of a rolling process or as part of a roller burnishing process to form a bent cylinder jacket-shaped heat exchanger housing.
Cai discloses forming the duct flat body as part of a rolling process or as part of a roller burnishing process to form a bent cylinder jacket-shaped heat exchanger housing (see Figs. 5 and 6 to bend the panel with plates 10 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming the duct flat body as part of a rolling process or as part of a roller burnishing process to form a bent cylinder jacket-shaped heat exchanger housing in Lemaire as taught by Cai in order to form a curved panel 110 for the curved surface of the vessel 120 in Lemaire.
Regarding claim 2, Lemaire as modified further discloses connecting at least two plate flat bodies via a substance-to-substance bond to form the duct flat body (step 360, Fig. 6 and paragraph 0088, to bond the edges of the plates 112 and 114).
Regarding claim 3, Lemaire as modified further discloses arranging bead bodies or pin bodies of a functional structuring on at least one of the plate flat bodies prior to connecting the at least two plate flat bodies (step 310 of Fig. 6 to form dimples 160 on plate 114 and it is prior to the step 360 in Fig. 6).
Regarding claim 4, Lemaire as modified further discloses wherein the rolling process is a roll bending method (the rolling process in Lemaire in view of Cai has a roller to bend the panel with the plates).
Regarding claim 15, Lemaire as modified further discloses wherein the substance-to-substance bond is soldering or welding (the step 360 is welding).
Regarding claim 16, Lemaire as modified further discloses wherein the rolling method is roller bending (by Cai’s roller in Fig. 5).
Regarding claim 21, Lemaire as modified further discloses the clear flow cross section of the duct flat body remaining continuously open during at least one of the rolling process and the roller burnishing process (the space within the panel 110 in Lemaire in view of Cai remains open during the rolling, as evident that the rolling does not crush the space between the plates).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (US PGPub No. 2010/0132696) and Cai (US PGPub No. 2010/0212878 as applied to claim 4 above, and further in view of Berg (DE 1085839 B).
Regarding claim 5, Lemaire as modified fails to disclose wherein the roll bending method includes: clamping the duct flat body between a rolling roller pair; and moving the duct flat body bidirectionally so as to bend the duct flat body into a circular or ring-like cylinder jacket-shaped heat exchanger housing by maintaining a clear flow cross section.
Berg (Fig. 3) discloses clamping the duct flat body between a rolling roller pair (between rollers 2 and 3 in Fig. 3); and moving the duct flat body bidirectionally so as to bend the duct flat body into a circular or ring-like cylinder jacket-shaped (see the rotation direction of the roller 2 in Fig. 4, and a curved sheet 5 is formed in Fig. 3 by turning the inner roller 2 alternatively, see paragraph 0039 of the translation, “cylinder jacket-shaped” is interpreted as having a curved shape).
When teachings of Cai and Berg is applied to Lemaire, the panel 110 may be bent by the method of Berg using the two rollers to form a curved panel 110. Also, as evident that the panel may be rolled to form a curved shape as taught in Cai (which does not crush the space between the plates), Lemaire in view of Cai and Berg discloses that the panel is bent while maintaining the clear flow cross section (i.e. the space in the panel 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the roll bending method includes: clamping the duct flat body between a rolling roller pair; and moving the duct flat body bidirectionally so as to bend the duct flat body into a circular or ring-like cylinder jacket-shaped heat exchanger housing by maintaining a clear flow cross section in Lemaire as taught by Cai and Berg in order to apply pressure to the plate to be bent (as compared to Cai’s only one roller) and to prevent stressing the rolling machine by alternately rotating rollers and small advancement of the roller 3 (paragraph 0039). 
Regarding claim 6, Lemaire as modified further discloses wherein the rolling roller pair comprises two or more rolling rollers (two rollers 2 and 3) for bending the duct flat body, wherein each rolling roller has a rolling roller diameter (rollers 2 and 3 as taught by Berg respectively has a diameter), and wherein the rolling roller diameter of a first of the rolling rollers is larger than the rolling roller diameter of a second of the rolling rollers (the diameter of roller 2 is larger than roller 3 as shown in Fig. 3 of Berg).
Claims 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (US PGPub No. 2010/0132696) in view of Ouchi (US Patent No. 5,186,250), Cai (US PGPub No. 2010/0212878) and Berg (DE 1085839 B).
Regarding claim 7, Lemaire discloses a production method for producing a heat exchanger assembly (panel 110, Fig. 4A1-2, 4B and 4C), which serves for at least one of cooling and heating a functional component (a heat exchanger 130 similar to panel 110 mounted on vessel 120, Fig. 3 and see paragraphs 0061-0062) via a heat exchanger fluid (fluid circulating in element 110, 130, 140 and 150), comprising:
providing at least a first base plates (plate 112, Fig. 4b, and step 300, Fig. 6) and a second base plate (plate 114 and step 320, Fig. 6), wherein: the first base plate, which is designed to be planar, comprises a first base plate large surface (upper surface of plate 112) and a second base plate large surface (lower surface of plate 112), which is oriented opposite thereto; and 
the second base plate comprises a third base plate large surface (top surface of plate 114) and a fourth base plate large surface (bottom surface of plate 114) oriented opposite thereto, wherein the second base plate has a functional structuring, which comprises pin bodies, which are arranged on the second base plate or on one of the third base plate large surface or the fourth base plate large surfaces (dimples 116 on the top surface of plate 114), and the second base plate has a joint frame web (edges 112a-d and 114a-d), which surrounds the functional structuring in a frame-like manner (the edges surround the dimples 116 and are in a rectangular shape);
placing the first and second base plates one on top of one another (step 340, Fig. 6), so that the first or second base plate large surface of the first base plate (112) rests against at least one of (i) the pin bodies of the functional structuring and (ii) a joint mounting surface of the joint frame web with contact (upper surface of plate 112 are aligned and rests against the dimples 116 and edges 112a-d, Figs. 4A-1 and 4A-2) and by forming an intermediate gap (distance between plates 112 and 114);
connecting the first and second base plates (step 360, Fig. 6 and paragraph 0088), which are located one on top of one another, via a substance-to-substance bond as part of a soldering method to form a base plate intermediate component (welded edges of the plates 112 and 114), wherein the first and second base plates are connected to one another along the joint mounting surface by forming a flow duct (the edges of the plates are welded and forms the space between the plates 112 and 114), wherein the intermediate gap defines a clear flow cross section (a cross-section between two dimples 116 in the space, Figs. 4A-1 and 4A-2);
arranging a fluid supply port assembly (securing fittings 118 in step 370, see Figs. 4c and 6 and paragraph 0090), which communicates fluidically with the flow duct (the fittings 118 fluidically communicate space between the plates 112 and 114), on the base plate intermediate component as part of a soldering method (by silver brazing) so as to provide a duct flat body (see Fig. 4C).
Lemaire fails to disclose:
connecting the first and second base plates, which are located one on top of one another, via a substance-to-substance bond as part of a soldering method.
forming the duct flat body as part of a rolling method, wherein the duct flat body is clamped between a rolling roller pair;
bidirectionally moving the duct flat body between rolling rollers of the rolling roller pair, so that the duct flat body is bent; and repeating the bidirectional moving of the duct flat body until the duct flat body at least one of (i) is bent to be essentially cylinder jacket-shaped and (ii) has a circular ring-shaped cross section, based on a main expansion direction of the duct flat body, so that a cylinder jacket-shaped heat exchanger housing is formed.
Ouchi discloses connecting the first and second base plates, which are located one on top of one another, via a substance-to-substance bond as part of a soldering method (plates 22 and 23 are brazed at edges 22a and 23a, Fig. 9 and col. 6, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided connecting the first and second base plates, which are located one on top of one another, via a substance-to-substance bond as part of a soldering method in Lemaire as taught by Ouchi since brazing does not require high temperature to join the plates. 
Cai discloses forming the duct flat body (10 and 30 in Fig. 5) as part of a rolling method (Figs 5 and 6).
Berg discloses the sheet material is clamped between a rolling roller pair (2 and 3, Figs. 3); and
bidirectionally moving the duct flat body between rolling rollers of the rolling roller pair (see the rotation directions of the roller 2 in Fig. 4), so that the duct flat body is bent; and repeating the bidirectional moving of the duct flat body until the duct flat body at least one of (i) is bent to be essentially cylinder jacket-shaped and (ii) has a circular ring-shaped cross section (a curved sheet 5 is formed in Fig. 3 by turning the inner roller 2 alternatively, see paragraph 0039 of the translation, “cylinder jacket-shaped” is interpreted as having a curved shape), based on a main expansion direction of the sheet (the length of the sheet to be rolled).
According to the teachings of Cai, it is evident that the panel may be rolled to form a curved shape. Therefore, the panel 110 may be formed by the rolling method of Berg, so that a cylinder jacket-shaped heat exchanger housing is formed (to conform the curvature of the vessel 120 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided forming the duct flat body as part of a rolling method, wherein the duct flat body is clamped between a rolling roller pair; and bidirectionally moving the duct flat body between rolling rollers of the rolling roller pair, so that the duct flat body is bent; and repeating the bidirectional moving of the duct flat body until the duct flat body at least one of (i) is bent to be essentially cylinder jacket-shaped and (ii) has a circular ring-shaped cross section, based on a main expansion direction of the duct flat body, so that a cylinder jacket-shaped heat exchanger housing is formed in Lemaire as taught by Cai and Berg in order to form a curved panel 110 for the curved surface of the vessel 120 in Lemaire.
Regarding claim 8, Lemaire as modified further comprising applying the cylinder jacket-shaped heat exchanger housing against the functional component, and fixing the cylinder jacket-shaped heat exchanger housing to a cylinder jacket surface of the functional component (see paragraphs 0061-0062 of Lemaire, the heat exchanger 130 or 110 may be mounted flushly on the curved surface of the vessel 120), so as to ensure a heat energy transfer from the functional component to the heat exchanger fluid, which flows through the heat exchanger housing (the fluid flow within the inside of the panel 110 has a greater conduction heat exchange with the vessel 120 by the flush mounted panel 110).
Regarding claim 9, Lemaire as modified further discloses wherein pin bodies of the functional structuring are additionally arranged on the first base plate or on one or on both of the first and second base plate large surfaces of the first base plate (the dimples 116 are further arranged on upper surface of the plate 112 by the spot weld).
Regarding claim 17, Lemaire as modified further discloses wherein each rolling roller has a rolling roller diameter (rollers 2 and 3 as taught by Berg respectively has a diameter), and wherein the rolling roller diameter of a first of the rolling rollers is larger than the rolling roller diameter of a second of the rolling rollers (the diameter of roller 2 is larger than roller 3 as shown in Fig. 3 of Berg).
Regarding claim 18, Lemaire as modified further discloses wherein the roll method is roller bending (by Berg’s rollers 2 and 3).
Claims 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (US PGPub No. 2010/0132696), Ouchi (US Patent No. 5,186,250), Cai (US PGPub No. 2010/0212878) and Berg (DE 1085839 B) and as applied to claim 7 above, and further in view of Vandenbossche (US Patent No. 4,213,498).
Regarding claim 10, Lemaire as modified fails to disclose wherein: at least one clamping device is arranged on the base plate intermediate component or on the bent duct flat body for fixing the bent duct flat body to a jacket surface of the functional component.
Vandenbossche discloses at least one clamping device (Fig. 3 discloses a spring assembly including a spring plate 30, and a receptacle 20) is arranged on the base plate intermediate component or on the bent duct flat body for fixing the bent duct flat body to a jacket surface of the functional component (on an edge of sheet 14, Fig. 3, and see the fixing of the panel 10 on tank A in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one clamping device is arranged on the base plate intermediate component or on the bent duct flat body for fixing the bent duct flat body to a jacket surface of the functional component in Lemaire as taught by Vendenbossche in order to secure the panel 110 onto the vessel 120.
Regarding claim 11, Lemaire as modified further discloses wherein the at least one clamping device comprises at least one clamping strap, at least one screw connection, at least one hose clamp, or a spring assembly (the spring assembly in Fig. 3 of Vandenbossche).
Regarding claim 12, Lemaire as modified further discloses wherein: the bent duct flat body has two free ends (opposite straight edges of the bent panel 110), which are located opposite one another in a circumferential direction around the bent duct flat body (the opposite straight edges are opposite in a circumferential direction of the curvature of the panel 110), 
Lemaire as modified fails to disclose wherein several clamping devices are in each case arranged on the two free ends or in an area of the free ends and wherein the clamping devices are releasably clamped to one another for applying and fixing the duct flat body against the functional component.
Vandenbossche discloses several clamping devices (Fig. 3 discloses a spring assembly including a spring plate 30, and a receptacle 20, Fig. 1 discloses several spring assemblies) are in each case arranged on the two free ends or in an area of the free ends and wherein the clamping devices are releasably clamped to one another for applying and fixing the duct flat body against the functional component (each of the spring assembly is on an edge of sheet 14, Figs. 1 and 3, and see the fixing of the panel 10 on tank A in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein several clamping devices are in each case arranged on the two free ends or in an area of the free ends and wherein the clamping devices are releasably clamped to one another for applying and fixing the duct flat body against the functional component in Lemaire as taught by Vendenbossche in order to secure the panel 110 onto the vessel 120.
Regarding claim 20, Lemaire as modified further discloses wherein the clamping devices include a spring assembly (one shown in Fig. 3 of Vandenbossche) having a spring element (30) and a spring element receptacle (20), wherein the spring element and the spring element receptacle are releasably clamped to one another (by screw 32) for applying and fixing the duct flat body against the functional component.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763